 1                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF PUERTO RICO
 2

 3    ANGEL A. RUIZ-RIVERA,

 4    Plaintiff,

 5                                                       CIVIL NO. 20-1715 (GAG)
      v.
 6
      ICF CORP., et al.,
 7
      Defendants.
 8
                                                JUDGMENT
 9
            As per Plaintiff Angel A. Ruiz-Rivera’s motion for voluntary dismissal without prejudice
10
     under FED. R. CIV. P. 41 at Docket No. 28 and the Court’s Order at Docket No. 29, judgment is
11
     hereby entered dismissing without prejudice Plaintiff’s above-captioned suit.
12
            SO ORDERED.
13
            In San Juan, Puerto Rico this 27th day of July 2021.
14
                                                                 s/ Gustavo A. Gelpí
15                                                             GUSTAVO A. GELPI
                                                             United States District Judge
16

17

18

19

20

21

22

23

24

25

26
